

	

		II

		109th CONGRESS

		1st Session

		S. 1490

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Sarbanes (for

			 himself, Ms. Mikulski,

			 Mr. Allen, and Mr. Warner) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Environment and Public Works

		

		A BILL

		To amend the Federal Water Pollution

		  Control Act to require environmental accountability and reporting and to

		  reauthorize the Chesapeake Bay Program.

	

	

		1.Short titleThis Act may be cited as the

			 Chesapeake Bay Program Reauthorization

			 and Environmental Accountability Act of 2005.

		2.Chesapeake Bay

			 environmental accountability and reporting requirementsSection 117 of the Federal Water Pollution

			 Control Act (33 U.S.C. 1267) is amended—

			(1)by redesignating subsection (j) as

			 subsection (l);

			(2)in subsection (e)(7), by inserting

			 by the Federal Government or a State government after

			 funded each place it appears; and

			(3)by inserting after subsection (i) the

			 following:

				

					(j)Environmental

				accountability

						(1)Implementation

				plan

							(A)In

				generalNot later than 180

				days after the date of enactment of this paragraph, the Administrator shall

				complete a plan for achieving the nutrient and sediment reduction goals

				described in the agreement entered into by the Chesapeake Executive Council

				entitled Chesapeake 2000 and dated June 28, 2000.

							(B)InclusionsThe plan shall include—

								(i)a timeline identifying—

									(I)annual goals for achieving the overall

				nutrient and sediment reduction goals; and

									(II)the estimated annual costs of reaching the

				annual goals identified under subclause (I);

									(ii)a description of any measure, including

				monitoring or modeling, that the Administrator will use to assess progress made

				toward achieving a goal described in subparagraph (A) in—

									(I)each jurisdictional tributary strategy

				basin of the Chesapeake Bay; and

									(II)the Chesapeake Bay watershed as a whole;

				and

									(iii)a description of any Federal or non-Federal

				activity necessary to achieve the nutrient and sediment reduction goals,

				including an identification of any party that is responsible for carrying out

				the activity.

								(2)Annual

				tributary health report card

							(A)In

				generalNot later than

				January 31 of each year, the Administrator shall publish and widely circulate a

				tributary health report card to evaluate, based on monitoring

				and modeling data, progress made during the preceding year (including any

				practice implemented during the year), and overall progress made, in achieving

				and maintaining nutrient and sediment reduction goals for each major tributary

				of the Chesapeake Bay and each separable segment of such a tributary.

							(B)BaselineThe baseline for the report card (referred

				to in this paragraph as the baseline) shall be the tributary cap

				load allocation agreement numbered EPA 903–R–03–007, dated December 2003, and

				entitled Setting and Allocating the Chesapeake Bay Basin Nutrient and

				Sediment Loads: The Collaborative Process, Technical Tools and Innovative

				Approaches.

							(C)InclusionsThe report card shall include, for each

				jurisdictional tributary strategy basin of the Chesapeake Bay—

								(i)an identification of the total allocation

				of nutrients and sediments under the baseline;

								(ii)the monitored and modeled quantities of

				nitrogen, phosphorus, and sediment reductions achieved during the preceding

				year, expressed numerically and as a percentage of reduction;

								(iii)a list (organized from least to most

				progress made) that ranks the comparative progress made, based on the

				percentage of reduction under clause (ii), by each jurisdictional tributary

				strategy basin toward meeting the annual allocation goal of that jurisdictional

				tributary strategy basin for nitrogen, phosphorus, and sediment; and

								(iv)to the maximum extent practicable, an

				identification of the principal sources of pollutants of the tributaries,

				including airborne sources of pollutants.

								(D)Use of data;

				considerationIn preparing

				the report, the Administrator shall—

								(i)use monitoring data and data submitted

				under paragraph (3)(A); and

								(ii)take into consideration drought and wet

				weather conditions.

								(3)Actions by

				States

							(A)Submission of

				informationNot later than

				December 31 of each year, each of the States of Delaware, Maryland, New York,

				Pennsylvania, Virginia, and West Virginia and the District of Columbia shall

				submit to the Administrator information describing, for each jurisdictional

				tributary strategy basin of the Chesapeake Bay located in the State or

				District, for the preceding year—

								(i)the nutrient and sediment cap load

				allocation of the jurisdictional tributary strategy basin;

								(ii)the principal sources of nutrients and

				sediment in the jurisdictional tributary strategy basin, by category;

								(iii)for each category of pollutant source, the

				technologies or practices used to achieve reductions, including levels of best

				management practices implementation and sewage treatment plant upgrades;

				and

								(iv)any Federal, State, or non-Federal funding

				used to implement a technology or practice described in clause (iii).

								(B)AuditNot later than 1 year after the date of

				enactment of this subparagraph, and triennially thereafter, the Inspector

				General of the Environmental Protection Agency shall audit the information

				submitted by States under subparagraph (A) for accuracy.

							(C)Failure to

				actThe Administrator shall

				not make a grant to a State under this Act if the State fails to submit any

				information in accordance with subparagraph (A).

							(k)Reporting

				requirements

						(1)Office of

				Management and Budget

							(A)Initial

				reportNot later than 180

				days after the date of enactment of this subsection, the Director of the Office

				of Management and Budget shall submit to the appropriate committees of the

				Senate and the House of Representatives a report describing the feasibility and

				advisability of—

								(i)combining into a single fund certain or all

				funds (including formula and grant funds) made available to each Federal agency

				to carry out restoration activities relating to the Chesapeake Bay; and

								(ii)notwithstanding any issue relating to

				jurisdiction, distributing amounts from that fund in accordance with the

				priority of water quality improvement activities identified under the

				Chesapeake Bay Program.

								(B)Annual

				reportNot later than

				February 15 of each year, the Director of the Office of Management and Budget

				shall submit to the appropriate committees of the Senate and the House of

				Representatives a report containing—

								(i)an interagency crosscut budget that

				displays the proposed budget for use by each Federal agency in carrying out

				restoration activities relating to the Chesapeake Bay for the following fiscal

				year; and

								(ii)a detailed accounting of all funds received

				and obligated by Federal and State governments (including formula and grant

				funds, such as State revolving loan funds and agriculture conservation funds)

				to achieve the objectives of the Chesapeake Bay Program during the preceding

				fiscal year.

								(2)Environmental

				Protection AgencyNot later

				than April 15 of each year, the Administrator, in cooperation with appropriate

				Federal agencies, as determined by the Administrator, shall submit to the

				appropriate committees of the Senate and the House of Representatives a report

				containing—

							(A)(i)an estimate of the reduction in levels of

				nutrients and sediments in the Chesapeake Bay and its tributaries; and

								(ii)a comparison of each estimated reduction

				under clause (i) and the appropriate annual goal described in the

				implementation plan under subsection (j)(1);

								(B)based on review by the Administrator of the

				budget and implementation plans of each Federal agency, and any tributary

				strategy of an appropriate State agency—

								(i)an estimate of the reductions in pollutants

				likely to occur as a result of each program of an agency under this section

				during the subsequent 1-year and 5-year periods, including—

									(I)an analysis of the success or failure of

				each program in achieving nutrient and sediment reduction; and

									(II)an estimated timeline during which a

				reduction in nutrient and sediment pollution will occur; and

									(ii)accounting for other trend data, an

				estimate of the actual reduction in the quantities of nutrients and sediments

				in the Chesapeake Bay and its tributaries from all sources that has occurred

				over the preceding 1-year and 5-year periods; and

								(C)the technical basis and reliability of each

				estimate under this

				paragraph.

							.

			3.Authorization of

			 appropriationsSection 117 of

			 the Federal Water Pollution Control Act (33 U.S.C. 1267) is amended by striking

			 subsection (l) (as redesignated by section 2) and inserting the

			 following:

			

				(l)Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this section $50,000,000 for each of

				fiscal years 2006 through 2010, to remain available until

				expended.

				.

		

